Exhibit 1 ELBIT VISION SYSTEMS LTD. Company Contact Information: Yaron Menashe, CFO Tel: + yaron@evs.co.il ELBIT VISION SYSTEMS ANNOUNCES SEVEN YEAR RECORD IN OPERATING PROFIT AND REMOVAL OF 'GOING CONCERN' PARAGRAPH IN AUDITOR'S REPORT Annual Revenues of $5.6 million –Operating Profit of $1.1 million Caesarea, Israel, April 30, 2012 — Elbit Vision Systems Ltd.(OTCBB: EVSNF.OB),a globalprovider of vision technology for automatic surface inspection and in-line quality monitoring systems, today announced its consolidated financial results for the twelve month period ending December31, 2011. 2011 yearly Results: Revenues for the year 2011 were approximately $5.6 million, representing an increase of 43.6% compared to $3.9 million in 2010. Gross profit on a GAAP basis was approximately $3.6 million, representing 64.3% of revenues, compared to $1.9 million for 2010. Gross margins increased mainly due to the increase in revenues and the reorganization of the Company which occurred in June 2010, and which took full effect in 2011. Operating profit on a GAAP basis was approximately $1.1 million compared with an operating loss of approximately $200 thousand in 2010. Net profit on a GAAP basis for 2011 was approximately $1.1 million, compared to approximately $2.6 million in 2010, which result in 2010, was due to the disposal of a discontinued operation. Sam Cohen, CEO of EVS commented, “Achieving such substantial profits is an extremely positive sign, especially given our significant investments in R&D and marketing in 2011.Our firm belief in the company’s core competencies paid big dividends in 2011 with sales of more than $5.6M." Mr. Cohen continued, "We have recently launched the two most innovative products in our company’s history, with more planned in the coming year.Our R&D efforts are producing products today that were thought to be impossible by most in the industry.Along with these technological achievements, 2011 also brought the first of what we believe will be several MOU agreements with major manufacturers of knitting, weaving, and nonwoven products. "However, arguably our cornerstone achievement for this past year was the removal of the going concern paragraph from our financial reports. This achievement was a high priority for EVS, and it validates our current strength and future outlook”, concluded Mr. Cohen. About Elbit Vision Systems Ltd. (EVS): www.evs.co.il EVS offers a broad portfolio of automatic State-of-the-Art Visual Inspection Systems for both in-line and off-line applications, and process monitoring systems used to improve product quality, safety, and increase production efficiency.EVS' systems are used by over 650 customers, many of which are leading global companies. This press release and other releases are available on www.evs.co.il Safe Harbor Statement This press release contains forward-looking statements. Such statements are subject to certain risks and uncertainties, such as market acceptance of new products and our ability to execute production on orders, which could cause actual results to differ materially from those in the statements included in this press release. Although EVS believes that the expectations reflected in such forward-looking statements are based on reasonable assumptions, it can give no assurance that its expectations will be achieved. EVS disclaims any intention or obligation to update or revise any forward-looking statements, which speak only as of the date hereof, whether as a result of new information, future events or otherwise.EVS undertakes no obligation to update forward-looking statements to reflect subsequently occurring events or circumstances. FINANCIAL TABLES FOLLOW 2 ELBIT VISION SYSTEMS LTD. CONDENSED CONSOLIDATED BALANCE SHEET AT DECEMBER 31, 2011 IN U.S. DOLLARS Dec-31 U.S. dollars in thousands (except per share data) Assets CURRENT ASSETS: Cash and cash equivalents Restricted deposits 90 32 Accounts receivable: Trade Other 70 Inventories Total current assets LONG-TERM RECEIVABLES: Severance pay fund Other long-term receivables Total long-term receivables PROPERTY, PLANT AND EQUIPMENT – net of accumulated depreciation and amortization 50 50 OTHER ASSETS- Goodwill Total assets 3 Dec-31 U.S. dollars in thousands (except per share data) Liabilities and shareholders’ equity CURRENT LIABILITIES: Credit from banks Current Maturities of Loan from Shareholer and Other Accounts payable: Trade Deferred revenues Other Total current liabilities LONG-TERM LIABILITIES: Loans From Banks (net of current maturities) Loans and other liabilities (net of current maturities) Loan from shareholder (net of current maturities) Other Long Terms liabilities Accrued severance pay Total long-term liabilities Totalliabilities SHAREHOLDERS’ EQUITY ) ) Total liabilities and shareholders’ equity 4 ELBIT VISION SYSTEMS LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE TWELVE AND THREE-MONTHS PERIOD ENDED DECEMBER 31, 2011 IN U.S. DOLLARS 12 months ended 3 months ended Dec-31 Dec-31 U.S. dollars in thousands(except per share data) REVENUES COST OF REVENUES GROSS PROFIT RESEARCH AND DEVELOPMENT EXPENSES – net SELLING, GENERAL AND ADMINISTRATIVE EXPENSES: Marketing and selling General and administrative OPERATING (LOSS) INCOME ) FINANCIAL (EXPENSES) INCOME- net 31 ) 19 ) OTHER EXPENSES – net ) INCOME (LOSS) BEFORE TAXES ON INCOME ) TAXES ON INCOME - INCOME (LOSS) FOR THE PERIOD BEFOR DISCONTINUED OPERATION ) INCOME (LOSS) OF OPERATION OF DISCONTINUED COMPONENTS - ) - - NET PROFIT FROM DESPOSILE OF DISCONTINUED OPERATION - - - INCOME (LOSS) FOR THE PERIOD PROFIT PER SHARE BASIC PROFIT PER SHARE DILUTED WEIGHTED AVERAGE NUMBER OF SHARES USED IN COMPUTATION OF PROFIT PER SHARE: BASIC(IN THOUSANDS) DILUTED(IN THOUSANDS) 5
